Citation Nr: 0738154	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an initial compensable disability 
evaluation for service-connected residuals of right foot 
fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


 
 
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for a 
back disability.  In that rating decision, that RO also 
granted service connection for a right foot fracture and 
assigned a noncompensable (zero percent) disability rating, 
effective November 2001.  

In May 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current back disability that is due to any incident or event 
in military service.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residual 
right foot fracture disability is characterized by subjective 
complaints of pain, a jog of motion in the metatarsal-tarsal 
joint with no objective evidence of pain, and normal motion 
in flexion and extension in the individual toe joints, 
resulting in no more than a slight disability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The schedular criteria for an initial compensable 
evaluation for service-connected residuals of right foot 
fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In March 2002 and September 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The VCAA letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, including medical 
records, employment records, or records in the custody of any 
Federal agency.  The March 2002 letter informed the veteran 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disability and 
service, or to provide a properly executed release so that VA 
could request the records for him.  With respect to his claim 
for an increased rating, the September 2006 letter informed 
the veteran that it was his responsibility to submit evidence 
showing his service-connected disability had increased in 
severity.  The veteran was advised that he should send 
information describing any additional evidence or the 
evidence itself.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  Finally, the 
Board notes the RO sent the veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  His claims 
were subsequently readjudicated in a December 2006 
Supplemental Statement of the Case.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that he currently suffers from a low 
back disability that began during his military service.  
Review of the evidence shows the veteran has been diagnosed 
with degenerative disc disease of the lumbar spine.  See 
March 2004 VA examination report.  Therefore, the controlling 
issue in this case is whether there is medical evidence 
establishing a nexus between the veteran's current back 
disability and a disease or injury in service.  See Hickson, 
supra.  After carefully reviewing the evidence of record, the 
Board finds the competent and probative evidence of record 
preponderates against the grant of service connection in this 
case.  

The veteran's service medical records show that, in June 
1987, the veteran complained of low back pain that began 
after playing basketball and had persisted for one week.  On 
examination, there was full range of motion and the veteran's 
back was non-tender.  The assessment was low back pain.  The 
veteran was given medication and told to return to the 
clinic.  However, subsequent service medical records, 
including physical examination reports dated in February and 
May 1992, are negative for any additional complaints, 
treatment, or findings related to a back disability.  

The first time the veteran is shown to have a back problem 
after service is in October 1994.  See private medical 
records dated October to November 1994.  At that time, the 
veteran presented for treatment complaining of low back pain 
with associated groin and bilateral leg pain that had 
persisted for about four years.  He reported that he noticed 
the low back pain after lifting weights and was told he had 
lumbar strain.  The veteran reported that he was given a non-
inflammatory and had lived with the pain since that time, 
with an increase in pain over the previous year.  After 
examining the veteran, the examining physician diagnosed the 
veteran with mechanical low back pain probably secondary to 
degenerative disc disease at L5-S1, noting that there may 
also be some associated facet syndrome.  The physician did 
not provide an opinion as to the etiology of the veteran's 
back disability.  

Subsequent medical records show the veteran continued to 
complain of low back pain and consistently reported that the 
pain began in service between 1988 and 1990.  See private 
medical records dated April 2002 to October 2007; VA 
outpatient treatment records dated February 2003 to May 2007.  
However, careful review of the evidence reveals that none of 
the post-service medical records contain a medical opinion 
which suggests that the veteran's current back disability is 
related to his military service.  The veteran's consistent of 
low back problems since military service have been duly 
noted; however, the Board finds probative that none of the 
medical professionals who have treated the veteran have 
rendered an opinion which suggests that his current 
disability had its inception during service.  In this regard, 
the Board notes that an April 2005 private medical record 
reflects that the veteran and his examining physician, K.P., 
MD, discussed the possible etiology of his symptoms, but Dr. 
KP did not provide the details of the discussion or 
specifically state that the veteran's current disability was 
related to his military service.  

The only medical opinion of record which addresses the 
potential relationship between the veteran's current back 
disability and military service was rendered by a VA 
physician in March 2004.  At that time, the veteran reported 
that he injured his back in 1987 while lifting weights and 
that he was treated with two weeks of bed rest.  He stated 
that he was okay afterwards but that he has been having 
recurring back pain since 1993.  After reviewing the claims 
file and examining the veteran, the VA physician diagnosed 
the veteran with degenerative disc disease of the lumbar 
spine with back pain, left leg radiation, slight decrease in 
range of motion, and some increase in lumbar muscle tone.  
The VA physician opined, however, that it is less likely than 
not that the current back disability is a consequence of the 
back sprain in 1987.  

In evaluating the ultimate merit of this claim, the Board 
finds the opinion rendered by the March 2004 VA examiner to 
be the most probative and competent evidence of record.  In 
making this determination, the Board notes the veteran 
testified that he believes the March 2004 opinion is 
inaccurate because the VA physician did not review the claims 
file and because he has not done anything else to injure his 
back.  However, the Board considers the March 2004 VA opinion 
to be competent medical evidence because the VA physician 
noted the history provided by the veteran and based his 
opinion on physical examination of the veteran, review of the 
claims file, as clearly stated in the examination report, and 
his medical expertise.  In addition, the Board finds 
probative that the March 2004 VA opinion is uncontradicted by 
other medical evidence as there is no opposing opinion of 
record.  In evaluating the ultimate merit of this claim, the 
Board also finds probative that, although the veteran 
complained of low back pain during service in 1987, he did 
not lodge any additional complaints regarding a back problem 
during the remaining 5 years of his military service, 
including at a medical examination conducted just two months 
prior to his separation from military service, and was not 
shown to have a back problem until two years thereafter.  

The only evidence which suggests that the veteran's back 
disability is related to his military service is the 
veteran's own statements.  As noted, the veteran has 
consistently reported that his back disability had its 
inception during military service; however, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
this context, the Board acknowledges that lay statements may 
be competent to support a claim as to lay-observable events 
or lay-observable disability or symptoms.  See, e.g., 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires sophisticated, professional 
opinion evidence and, as noted above, there is no competent 
and probative medical evidence of record which establishes a 
nexus between the veteran's current disability and military 
service.  See Hickson, supra.  

Therefore, based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that 
entitlement to service connection for a back disability is 
warranted, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

B.  Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for a right foot fracture was established 
in June 2003 and the RO assigned a noncompensable (zero 
percent) disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5283 (2003), effective from November 9, 
2001.  In granting service connection, the RO considered the 
veteran's service medical records which showed the veteran 
was diagnosed with a fracture of the first proximal phalanx 
on his right foot during service.  The veteran appealed the 
RO's determination asserting that his service-connected 
disability warrants a higher disability evaluation.  

As noted, the veteran's service-connected residual right foot 
fracture disability is rated noncompensable (zero percent) 
under DC 5283.  Under DC 5283, malunion or nonunion of the 
tarsal or metatarsal bones warrants a 10 percent evaluation 
if moderate, a 20 percent evaluation if moderately severe, 
and a 30 percent evaluation if severe.  A note to DC 5283 
provides that a 40 percent evaluation is warranted with 
actual loss of use of the foot.  

The Board observes that the words "moderate," "moderately 
severe," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the degree that 
its decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
descriptive terminology such as "moderate" or "severe" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

The Board also notes 38 C.F.R. § 4.31 provides that, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  

Review of the pertinent evidence shows the veteran's service-
connected residual right foot fracture disability is 
manifested primarily by subjective complaints of pain.  See 
VA examination reports dated in March 2004 and May 2006; see 
also May 2007 Travel Board hearing transcript.  At the May 
2006 VA examination, the veteran reported that the pain was 
located in the metatarsal shaft and metatarsal-tarsal areas 
on his right foot.  On objective examination, the physician 
noted that the metatarsal-tarsal joint normally has little 
motion but that one can demonstrate a jog in it usually and 
that, in this veteran's case, he was able to demonstrate a 
jog of motion in his metatarsal-tarsal joint that did not 
seem to be painful.  The VA examiner noted that the motion of 
the metacarpal phalangeal (MP) joint was normal and that the 
veteran was able to flex and extend the individual toe joints 
normally.  The veteran walked with an essentially normal gait 
pattern, although he reported that his foot will start to 
bother him if he walks for a long period of time.  The VA 
examiner did not find any instability in the foot or ankle 
and noted that, while the veteran may have additional pain 
following long hours on his foot, he did not believe it would 
cause any loss of motion.  As to a diagnosis, the VA examiner 
stated that the veteran had a remote injury to the 
metatarsal-tarsal region, noting that there were not enough 
findings to make a specific diagnosis other than painful foot 
of uncertain etiology.  

In evaluating the veteran's claim under DC 5283, the Board 
finds there is no evidence of record which shows the 
veteran's service-connected disability more nearly 
approximates moderate malunion or non-union of the tarsal or 
metatarsal joints to warrant a higher, compensable disability 
evaluation.  As discussed above, the veteran's service-
connected disability is manifested primarily by subjective 
complaints of pain without any objective evidence of painful 
motion or an associated musculoskeletal defect causing his 
pain.  In this regard, the Board notes that X-rays conducted 
at the May 2006 examination did not reveal any abnormalities 
associated with the first phalanx on his right foot and that 
the veteran was able to demonstrate normal motion in his 
individual toe joints.  Therefore, the Board finds that the 
preponderance of the evidence shows that the veteran's 
service-connected residual right foot fracture disability 
causes no more than a slight disability and thus, does not 
warrant a compensable disability evaluation.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his service-
connected disability under all other appropriate diagnostic 
codes.  Under DC 5294, a foot injury warrants a 10 percent 
evaluation if moderate, a 20 percent evaluation if moderately 
severe, and a 30 percent evaluation if severe.  However, as 
discussed above, the veteran's service-connected disability 
causes no more than a slight disability given that his 
disability is only manifested by subjective complaints of 
pain.  Therefore, DC 5294 does not assist the veteran in 
obtaining a higher disability evaluation.  

In this context, the Board notes that the evidentiary record 
contains additional medical evidence which shows the veteran 
has been treated for plantar fasciitis, pes planus, 
hammertoes, and pes valgus.  See March 2004 VA examination; 
see also private medical records dated October 2002 to 
February 2007; VA outpatient treatment records dated April 
2006 to May 2007.  However, there is no indication in the 
medical evidence of record that those conditions are 
associated with or due to the veteran's service-connected 
residual right foot fracture disability.  In this regard, the 
Board again notes that the veteran's service-connected 
disability only involves residuals of a right toe fracture 
and has never been shown to be associated with any of the 
conditions mentioned above.  Therefore, the veteran's plantar 
fasciitis, pes planus, hammer toes, and pes valgus will not 
be considered in this case and thus, DCs 5276, 5280, and 5282 
are not for application in this case.  In addition, there is 
no evidence showing the veteran's service-connected 
disability has ever been manifested by weak foot, claw foot, 
anterior metatarsalgia.  Therefore, DCs 5277, 5278, and 5279 
are not for application.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's service-connected left 
rib cage disability under DeLuca, supra, and again notes that 
the veteran has consistently complained of pain in his right 
foot.  The examiner who conducted the May 2006 VA examination 
noted that there did not seem to be any pain on movement of 
the veteran's metatarsal-tarsal joints but stated that the 
veteran can have a flare-up if he is over active and on his 
foot for long hours.  He also stated, however, that he did 
not believe this additional pain would cause any loss of 
motion.  Therefore, the Board finds that an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See Spurgeon, supra.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, the Board finds that, at no time since the filing of 
the veteran's claim for service connection in November 2001, 
has his residual right foot fracture disability been more 
disabling than as currently rated under this decision.

Therefore, and for the reasons and bases set forth above, the 
Board finds the veteran is not entitled to an initial 
compensable disability evaluation for service-connected 
residuals of right foot fracture, and the benefit-of-the-
doubt is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to an initial compensable evaluation for service-
connected residuals of right foot fracture is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


